Citation Nr: 1548892	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  14-02 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an effective date prior to August 24, 2012, for the award of service connection for right elbow tendonitis.

2.  Entitlement to an effective date prior to August 24, 2012, for the award of service connection for a right wrist strain.

3.  Entitlement to an effective date prior to August 24, 2012, for the award of service connection for a left wrist fracture.

4.  Entitlement to an effective date prior to August 24, 2012, for the award of service connection for tinnitus.

5.  Entitlement to service connection for a low back disability.

6.  Entitlement to service connection for sinusitis.

7.  Entitlement to service connection for bronchitis.

8.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from December 1986 to October 1995.   He also had service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of January 2013 and January 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The January 2013 rating decision granted service connection for right elbow tendonitis at an initial 10 percent rating, granted service connection for a right wrist strain at an initial 10 percent rating, granted service connection for a left wrist fracture at an initial 10 percent rating, and granted service connection for tinnitus at an initial 10 percent rating.  The RO assigned an effective date of August 24, 2012 for these disabilities.  The rating decision also denied service connection for a low back disability, sinusitis and bronchitis.

The January 2014 rating decision denied entitlement to service connection for bilateral hearing loss.

In August 2015 the Veteran testified during a hearing before the undersigned Veterans Law Judge; a transcript of that hearing is also of record.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The issues of entitlement to service connection for a low back disability and entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On August 24, 2012, the VA received the Veteran's formal application for benefits, VA Form 21-526 (Veteran's Application for Compensation and/or Pension)  for service connection for right elbow tendonitis, right wrist strain, left wrist fracture and tinnitus disabilities.

2.  A January 2013 rating decision granted service connection for right elbow tendonitis, right wrist strain, left wrist fracture and tinnitus disabilities, effective August 24, 2012.   The effective date was the date of the claims for service connection.

3.  There is not clear evidence of any administrative irregularity by the agency of original jurisdiction, and VA received no communication from the Veteran, or any authorized representative, that constitutes a formal claim for right elbow tendonitis, right wrist strain, left wrist fracture and tinnitus disabilities prior to August 24, 2012.
4.  A sinusitis disability is not shown to be etiologically related to a disease, injury, or event in service.
 
 5.  A bronchitis disability is not shown to be etiologically related to a disease, injury, or event in service.


CONCLUSIONS OF LAW

1.  The criteria for an effective date, earlier than August 24, 2012, for the grant of service connection for a right elbow tendonitis disability are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2015).

2.  The criteria for an effective date, earlier than August 24, 2012, for the grant of service connection for a right wrist strain disability are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2015).

3.  The criteria for an effective date, earlier than August 24, 2012, for the grant of service connection for a left wrist fracture disability are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2015).

4.  The criteria for an effective date, earlier than August 24, 2012, for the grant of service connection for a tinnitus disability are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.114(a), 3.400 (2015).

5.  A sinusitis disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

6.  A bronchitis disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  

Regarding the Veteran's claims for an earlier effective date, the resolution of the Veteran's appeals for an earlier effective date is dependent on the Court's interpretation of the law and regulations pertaining to claims for VA benefits.  Consequently, no further development under the VCAA is warranted as there is no development which would change the outcome.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law).

Regardless, the RO provided notice to the Veteran in a September 2012 letter, prior to the date of the issuance of the appealed January 2013 rating decision.  The September 2012 letter explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA has also fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claims adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain, records corresponding to all treatment for the claimed disorders described by the Veteran.  Additionally, the Veteran was afforded VA examinations in October 2012 for his claimed disabilities.  The reports of the October 2012 VA examinations reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered an appropriate diagnosis and opinion consistent with the remainder of the evidence of record.  Thus, the Board finds that the October 2012 VA examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2014); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c) (4) (2015); Barr, 21 Vet. App. at 312.
 
Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative on his behalf as well as the Board's hearing testimony.  

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2014).  

Lastly, as noted above, VA afforded the Veteran a hearing on appeal in August 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation: (1) explain the issues and (2) suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing, the Veterans Law Judge (VLJ) identified the issues on appeal, asked questions and elicited testimony in order to substantiate the claims, and accepted testimony on the matter of nexus.  The VLJ inquired as to the existence of outstanding medical evidence.  The Veteran was assisted at the hearing by his representative.  The hearing focused on the elements necessary to substantiate the claims.  Thus, there was substantial compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 


I.  Earlier Effective Date

Law and Regulations

Generally, the effective date of an evaluation and award of compensation based on a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Specifically with regard to claims for increased disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if a claim is received by VA within one year after that date; otherwise the effective date will be the date of receipt of claim or date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o) (2).

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).

VA or uniformed services medical records may form the basis of an informal claim for increased benefits where a formal claim for service connection has already been allowed. 38 C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  The provisions of this regulation apply only when such reports relate to examination or treatment of a disability for which service connection has previously been established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment or hospital admission.  38 C.F.R. § 3.157(b).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the Department of Veterans Affairs, from a claimant, his or her duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155.

Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r). 

Factual Background and Analysis

The earliest document that can be construed as a claim for service connection for right elbow tendonitis, a right wrist strain, a left wrist fracture, and tinnitus is the formal application for benefits, VA Form 21-526 (Veteran's Application for Compensation and/or Pension) which is date-stamped as having been received by the RO on August 24, 2012. 

The January 2013 rating decision granted service connection for right elbow tendonitis at an initial 10 percent rating, granted service connection for a right wrist strain at an initial 10 percent rating, granted service connection for a left wrist fracture at an initial 10 percent rating, and granted service connection for tinnitus at an initial 10 percent rating, all effective August 24, 2012.  

At his August 2015 hearing, the Veteran testified that the effective date for his service-connected right elbow tendonitis, right wrist strain, left wrist fracture and tinnitus disabilities should be October 1995.  The Veteran contends that he submitted a Report of Medical History to VA in October 1995 in Sarpy County, Nebraska and his claim should therefore be this date.  

However, at his hearing it was also determined that the Veteran actually might have submitted this Report of Medical History to a national service organization or a county service representative in Sarpy County rather than an actual employee of VA.  The Veteran could not specifically recall if he spoke directly to a VA employee at the time.

Based on the evidence, the Board finds that an effective date earlier than August 24, 2012 for a service-connected right elbow tendonitis, a right wrist strain, a left wrist fracture, and tinnitus disabilities is not warranted as the claims file does not reflect that any communication filed prior to that date could be construed as a formal or informal claim for these specific benefits.

As the Veteran's claim for service connection for right elbow tendonitis, a right wrist strain, a left wrist fracture, and tinnitus disabilities was not received within one year of his October 1995separation from service, the effective possible effective date is the date of receipt of the Veteran's claim, August 24, 2012.  38 C.F.R. § 3.400(b) (2) (i).

Unfortunately the record is negative for any correspondences or contact with VA in October 1995 regarding filing a claim or submitting the Veteran's Report of Medical History in conjunction with a possible claim.  Specifically, there is no Report of Contact from a VA employee in the claims file from October 1995.  There is also no evidence from the Veteran's service treatment records indicating that the Veteran's records were received by VA in conjunction with a possible pending claim or that the Veteran intended to file a claim.  As a result, there is no credible evidence at the time that the Veteran filed a formal or informal claim with VA for these disabilities.

The Board notes again that the Veteran contends that he submitted a Report of Medical History to VA in October 1995 in Sarpy County, Nebraska and his claim should therefore be this date.  However, the Board finds that such contentions, without any other evidence, are insufficient to overcome the presumption of regularity applying to government officials.  See Ashley v. Derwinski, 2 Vet. App. 307, 308 -09 (1992).  In fact, given the acknowledged uncertainty as to whether the Veteran was interacting with a VA employee rather than a member of a service organization, the Board finds that the Veteran's assertions do not constitute credible evidence that a claim was ever submitted to VA in 1995.

The Court has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley, 2 Vet. App. at 308 -09 (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 (1926)).  The presumption of regularity attaches to "all manner of VA processes and procedures."  See Woods v. Gober, 
14 Vet. App. 214, 220 (2000).  Thus, it follows that, had a VA employee either received a properly filed VA Form 21-526 or heard the Veteran make a clear oral claim for service connection for right elbow tendonitis, a right wrist strain, a left wrist fracture, and tinnitus disabilities prior to August 24, 2012, the VA employee would have properly noted the Veteran's claim.  Absent clear evidence to the contrary, VA is entitled to the presumption that VA personnel perform their duties, including the proper filing of claims for service connection.  In order to overcome the presumption of regularity and shift the burden to VA to explain why a claim for service connection was not properly noted as filed, a veteran must submit "clear evidence" indicating that VA personnel erred in performing their duties.  See Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (presumption of regularity allows courts to presume that what appears regular is regular, the burden shifting to the claimant to show the contrary).  In this instance, the Veteran has not presented any evidence indicating that VA personnel did not properly perform their duties outside of his lay statements.  Considering this evidence, the Board finds that the Veteran's lay statements, suggesting the filing of a claim for service connection for right elbow tendonitis, a right wrist strain, a left wrist fracture, and tinnitus disabilities prior to August 24, 2012, are not sufficient to overcome the presumption of regularity, particularly given the acknowledged uncertainty as to whether the individuals spoken with in 1995 were even VA employees..  Therefore, as clear evidence to the contrary has not been submitted, the Board finds that the VA personnel are presumed to have noted the Veteran's claims for service connection properly.  See id.  As the evidence shows that the Veteran first filed a claim for service connection for right elbow tendonitis, a right wrist strain, a left wrist fracture, and tinnitus disabilities on August 24, 2012, that is the earliest effective date that may be allowed for the grant of service connection for right elbow tendonitis, a right wrist strain, a left wrist fracture, and tinnitus disabilities.

The Board acknowledges that records prior to August 24, 2012 note diagnoses of right elbow tendonitis, a right wrist strain, a left wrist fracture, and tinnitus.  In that regard, the effective date of the award of service connection is not based on the date of the earliest medical evidence demonstrating a disability, but on the date that the application upon which service connection was eventually awarded was filed.  Lalonde v. West, 12 Vet. App. 377, 382 (1999) (holding that "the effective date of an award of service connection is not based on the date of the earliest medical evidence demonstrating a causal connection, but on the date that the application upon which service connection was eventually awarded was filed with VA.").  The mere existence of medical evidence of a diagnosis and treatment does not establish an intent to seek service connection or entitlement to an earlier effective date.  Id.; Brannon v. West, 12 Vet. App. 32, 35 (1998).  While evidence contained in treatment records may constitute an informal claim in certain circumstances under 38 C.F.R. § 3.157(b), such provision explicitly applies only to cases where service connection has already been established or has been denied on the basis that the condition is noncompensable.  See MacPhee v. Nicholson, 459 F.3d 1323, 1325- 26 (Fed. Cir. 2006); Lalonde, 12 Vet. App. at 382.  In this case, entitlement to service connection for right elbow tendonitis, a right wrist strain, a left wrist fracture, and tinnitus was neither granted nor adjudicated until August 2012. 

The Board has considered the request of the Veteran's attorney that the Board consider developing the case further by attempting to locate a possible report of contact from 1995 that might verify the Veteran's alleged conversations at the time.  However, given the length of time that has passed, the fact that interactions directly with VA appear to otherwise be fully documented by the claims file, and the acknowledged uncertainty as to whether the Veteran's interactions at that time were with VA employees or members service organizations, the Board finds that remanding this case to potentially locate a report of contact would amount to a fishing expedition.  See Gobber v. Derwinski, 2 Vet. App. 470, 472   (1992) (holding that "VA's duty to assist the Veteran does not extend to fishing expeditions.").

Accordingly, the Board finds that there otherwise is no basis for the assignment of an effective date earlier than August 24, 2012, for the award of entitlement to service connection for right elbow tendonitis, a right wrist strain, a left wrist fracture, and tinnitus.  The claims file does not reflect that any communication filed prior to that date could be construed as a formal or informal claim for these specific benefits.

Under these circumstances, the claim for an earlier effective date must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against assignment of an effective date earlier than August 24, 2012, for the award of entitlement to service connection for right elbow tendonitis, a right wrist strain, a left wrist fracture, and tinnitus, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990).



II.  Service Connection

Service Connection Laws and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The term "Veteran" is defined in 38 U.S.C.A. § 101(2) (West 2002) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes active duty, and "any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2014); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991).

Active duty for training (ACDUTRA) is defined, in part, as "full-time duty under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2015).  The term inactive duty training (INACDUTRA) is defined, in part, as duty, other than full-time duty, under sections 316, 502, 503, 504, or 505 of title 32 [U. S. Code] or the prior corresponding provisions of law. 38 U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2015).

Thus, with respect to the Veteran's Reserves service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1110, 38 C.F.R. §§ 3.6, 3.303, 3.304.  Service connection is generally not legally merited when a disability incurred on INACDUTRA results from a disease process.  See Brooks v. Brown, 5 Vet. App. 484, 487 (1993).

Certain evidentiary presumptions-such as the presumption of sound condition at entrance to service, the presumption of aggravation during service of preexisting diseases or injuries which undergo an increase in severity during service, and the presumption of service incurrence for certain diseases, which manifest themselves to a degree of disability of 10 percent or more within a specified time after separation from service, are provided by law to assist veterans in establishing service connection for a disability or disabilities.  38 U.S.C.A. §§ 101, 1112, (West 2002); 38 C.F.R. § 3.304(b), 3.306, 3.307, 3.309 (2015).

However, the advantages of these evidentiary presumptions do not extend to those who claim service connection based on a period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466, 470-71  (1995) (noting that the Board did not err in not applying presumptions of sound condition and aggravation to appellant's claim where he served only on ACDUTRA and had not established any service-connected disabilities from that period);  McManaway v. West, 13 Vet. App. 60, 67 (citing Paulson, 7 Vet. App. at 469-7, for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

Factual Background and Analysis

On a May 1998 Report of Medical History the Veteran indicated a past history of ear, nose and throat trouble as well as asthma and shortness of breath.  

A June 1991 service treatment record noted that the Veteran had congestion.  A provisional diagnosis of sinusitis and bronchitis was provided.

A December 1992 service treatment record noted sinus congestion.  The diagnosis was a viral upper respiratory infection.

A March 1993 record noted that the Veteran had bronchitis.

An April 1994 service treatment record reported that the Veteran had bronchitis.

An October 1995 separation examination was negative for complaints, treatments or diagnoses of sinusitis or bronchitis.

In a July 2012 letter, a private physician noted that the Veteran suffered recurrent bronchial infections in service.  The physician opined that "it was certainly reasonable" that he developed chronic bronchitis during this time with multiple areas of exposure and multiple difficulties associated with it.  The physician indicated that "it seems reasonable to assume that he has developed chronic sinus and bronchial symptoms related to his infections while in the military service."

The Veteran underwent a VA examination in October 2012.  The examiner noted the June 1991 service treatment record which provided a diagnosis of sinusitis.  The examiner also noted 3 service entries where the Veteran was treated for acute bronchitis.  However, there was no evidence in the service treatment records of chronic bronchitis, asthma, or emphysema.  The Veteran reported that he continued to experience episodes of acute bronchitis one to two times a year.  The examiner noted that experiencing acute bronchitis one to two times per year was within the normal variance with regards to the adult population.  Although the Veteran had documented episodes of bronchitis which occurred during his military service, these episodes appear to have been acute bronchitis episodes that responded to the appropriate treatment without specific residuals or sequelae.  There was no evidence that the Veteran had chronic bronchitis, asthma, emphysema or other another chronic pulmonary condition as diagnosed while on active military duty.  The examiner noted no specific exposure event documented in the evidence of record to suggest exposures that had resulted in a specific chronic pulmonary condition as beginning while on active duty.  Additionally, the current pulmonary function tests and x-ray evaluations did not note any evidence for chronic or ongoing condition with regards to the lungs.  However, the Veteran did have recurrent acute bronchitis episodes but these were not considered a chronic ongoing condition.  Regarding sinusitis, the Veteran's evidence of record noted a one-time entry with regards to sinusitis while on active duty.  The Veteran presently demonstrated some symptoms that would be consistent with some perennial or even allergic rhinosinusitis with persistent symptoms.  However, his service treatment records indicated a one-time sinus infection in June 1991.  The examiner noted that there was no evidence of chronic sinusitis being documented or diagnosed while the Veteran was on active duty.  While the Veteran had an in-service episode of sinusitis and continued to experience some episodes of acute sinusitis, the episodes of acute sinusitis were within a normal range of the adult population.  It appeared that the sinusitis for which the Veteran was treated for in service responded to the appropriate treatment without specific residuals or chronic sequelae.  

Considering the claims for service connection for a sinusitis and bronchitis disabilities, in light of the record and the governing legal authority, the Board finds that the claims must be denied.

As there are current diagnoses of sinusitis and bronchitis, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

The Board notes that the Veteran's service treatment records demonstrate that he had multiple entries regarding bronchitis and a June 1991 diagnosis of sinusitis.  Despite these entries of acute bronchitis and sinusitis, the service treatment records, however, were negative for any or diagnoses of any chronic bronchitis or sinusitis disabilities.  The record reflects that his bronchitis and sinus complaints were medically addressed in service, and appear to have been of an acute and transitory nature.  The October 2012 VA examiner specifically noted that the Veteran's documented episodes of bronchitis which occurred during his military service, appeared to have been acute bronchitis episodes that responded to the appropriate treatment without specific residuals or sequelae.  The Veteran's October 1995 separation examination also does not document any continued complaints, treatment, or diagnosis of a chronic bronchitis or sinusitis disability as the clinical evaluation was normal.

The Board notes that there are conflicting medical opinions of record addressing the possibility of a relationship between the Veteran's current bronchitis and sinusitis disabilities and his service.  As noted above, in a July 2012 correspondence, a private physician opined that "it seems reasonable to assume" that the Veteran developed chronic sinus and bronchial symptoms related to his infections while in the military service.
 
Conversely, the October 2012 VA examiner concluded that it was less likely than not that the Veteran's current bronchitis and sinusitis disabilities were related to his service.

In this regard, the Board may favor the opinion of one competent medical professional over that of another so long as an adequate statement of reasons and bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993). 

In this instance, the Board finds that the October 2012 opinion of the VA examiner to be the most probative.  

Regarding the July 2012 opinion of the private physician, this opinion indicated that "it seems reasonable to assume" that the Veteran developed chronic sinus and bronchial symptoms related to his infections while in the military service.  However, the Board notes that an examiner's opinion that a current disorder "could be" related to, or that there "may be" some relationship with, symptomatology in service makes the opinion of the examiner too speculative in nature and of little probative value.  See Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms such as "could have been" is not probative).  

In contrast, the October 2012 VA examiner provided an unequivocal and detailed medical opinion supported by a pertinent rationale based upon a review of the Veteran's claims file and an examination of the Veteran, when concluding that the Veteran's claimed bronchitis and sinusitis disabilities were not related to the Veteran's service.  

Additionally, while the July 2012 private physician indicated that the Veteran's chronic sinus and bronchial symptoms related to his infections while in the military service, he did not provide a detailed rationale for this conclusion.  The Board notes that, in assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

In contrast, when composing his October 2012 opinion, the VA examiner had the benefit of a review of the Veteran's claims file, and provided a more detailed rationale than the private physician.   

Additionally, unlike the July 2012 private physician, the October 2012 VA examiner accounted for the fact that experiencing acute bronchitis one to two times per year was within the normal variance with regards to the adult population.  The examiner also noted that there was no specific exposure event documented in the evidence of record to suggest exposures that had resulted in a specific chronic pulmonary condition.

For these reasons the Board finds the October 2012 VA examiner's opinion to be the most probative regarding the issue of whether the Veteran's current sinusitis or bronchitis disabilities are related to service.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of the BVA to assess the credibility and weight to be given the evidence.") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, supra, (the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).

Given that the most probative opinion is against a finding of a relationship between a sinusitis disability, a bronchitis disability and his service, the Board finds that service connection is not warranted.

The Board notes the Veteran's contentions regarding the etiology of his claimed sinusitis and bronchitis disabilities.  To the extent that the Veteran himself contends that a medical relationship exists between his claimed current disabilities and service, the Board acknowledges that the Veteran is competent to testify as to his observations.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  In the instant case, however, the Board finds that sinusitis and bronchitis disabilities are not disabilities subject to lay diagnosis as these diagnoses requires medical training.  More significantly, the Veteran does not have the medical expertise to provide an opinion regarding the sinusitis and bronchitis etiologies.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  

Thus, the Veteran's assertions that there is a relationship between his claimed sinusitis and bronchitis disabilities and his service are not sufficient in this instance and are outweighed by other probative evidence of record.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

As the preponderance of the evidence is against the Veteran's claims, service connection must be denied.  38 C.F.R. §§ 3.1(m) & (n), 3.102, 3.301. 


ORDER

Entitlement to an effective date prior to August 24, 2012, for the award of service connection for right elbow tendonitis is denied.

Entitlement to an effective date prior to August 24, 2012, for the award of service connection for a right wrist strain is denied.

Entitlement to an effective date prior to August 24, 2012, for the award of service connection for a left wrist fracture is denied.

Entitlement to an effective date prior to August 24, 2012, for the award of service connection for tinnitus is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for bronchitis is denied.


REMAND

The Board finds that more development is necessary prior to final adjudication of the claims remaining on appeal. 

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In its January 2014 rating decision, the RO denied service connection for bilateral hearing loss.  In a December 2014 correspondence, the Veteran filed a notice of disagreement (NOD) with the January 2014 rating decision.

While the Veteran expressed disagreement with the January 2014 rating decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issue of entitlement to service connection for bilateral hearing loss remains pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the Veteran's claim for service connection for a low back disability, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

A November 2000 private treatment report noted that the Veteran had injured his back after a motor vehicle accident in McAllen, Texas.

A January 2001 private treatment note reported a chronic lumbar strain.

A September 2007 x-ray of the lumbar spine revealed mild degenerative spurring of the facet joints and changes of the muscular spasm.

In a July 2012 letter, a private physician indicated that the Veteran's low back pain started when the Veteran was in the Reserves.  The physician noted that the Veteran had significant episodes of low back pain since then, chronic low back discomfort and a recurrent lumbar strain that were most likely a result or caused by the Veteran's military service.

The Board also notes that service connection may be granted for a disability resulting from a personal injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2015); 38 C.F.R. § 3.303 (2015).  Active service includes any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of INACDUTRA during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(210), (24) (West 2002 & Supp. 2015); 38 C.F.R. § 3.6(a), (d) (2015); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

Thus, with respect to the Veteran's Air Force Reserves service, service connection may only be granted for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or an injury incurred or aggravated while performing INACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110; 38 C.F.R. §§ 3.6, 3.303, 3.304. 

Accordingly, the Board also notes that there is some uncertainty in the record with regard to the dates of the Veteran's Air Force Reserves service, including periods of ACDUTRA and INACDUTRA periods.  Those dates must be determined prior to determining whether a disability was incurred or aggravated in line of duty in the active military service.  See, e.g., 38 C.F.R. §§ 3.1 (b), (k), 3.6.  Clarification must be obtained on remand to include an addendum opinion by the examiner to specify whether the Veteran's low back condition was caused or aggravated during his active duty or ACDUTRA service or if any preexisting back condition from the 2000 motor vehicle accident was permanently aggravated by a subsequent period of ACDUTRA or INACDUTRA.

The Board notes that since the Veteran has yet to undergo a VA examination for his claimed low back disability during this appeal.  An examination or opinion is necessary to make a decision on a claim if the evidence of record contains competent evidence that the claimant has a current disability, and indicates that the disability or symptoms may be associated with the claimant's active military history, but does not contain sufficient medical evidence to make a decision on the claim.  See 38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4); See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (where there is competent evidence of a current disability and evidence indicating an association between the disability and active service, there must be competent evidence addressing whether a nexus exists).  

Under these circumstances, the Board finds that a specific VA examination and medical opinions-based on consideration of the Veteran's documented medical history and assertions, and supported by fully stated rationale-is needed to resolve the claim for service connection for a low back disability.  See 38 U.S.C.A. §5103A (d) (2) (West 2002 & Supp. 2015), 38 C.F.R. § 3.159(c) (4) (i) (2015); McLendon, supra.


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should issue a statement of the case to the Veteran addressing the matter of entitlement to service connection for a bilateral hearing loss disability, including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3.  The AMC/RO should attempt to verify the Veteran's periods of ACDUTRA and INACDUTRA while in service with the Air Force Reserves. 
 
4. If additional service is verified, all service treatment records for any periods of ACDUTRA and INACDUTRA are to be obtained from the proper authorities and associated with the claims folder. All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review. 
 
 5. After this development is accomplished, the Veteran should then be scheduled for a VA medical examination for his low back disability with an examiner of appropriate expertise to determine the nature and etiology of such condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

After thoroughly describing the nature and etiology of the Veteran's low back disability, the examiner must provide an opinion whether it is at least as likely as not (i.e. a 50 percent or greater probability) that the Veteran's low back disability had its onset in or is otherwise related to the Veteran's period of active duty or a period of ACDUTRA or INACDUTRA. The examiner should also opine as to whether the Veteran's low back condition was aggravated beyond its natural progression during any subsequent period of ACDUTRA or INACDUTRA service?

A complete rationale for all opinions reached should be provided.  If the examiner is unable to render any requested opinion, the examiner should explain in detail why such opinion could not rendered.

6.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations.  If any benefit sought remains denied, the Veteran should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


